DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 12/23/2019 are currently pending. Claim(s) 13-15 is/are withdrawn, 1-12, 16-20 is/are rejected.
Election-Restrictions
The applicant elected group I corresponding to claims 1-12, 16-20 in the reply filed 8/9/22. Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed. This restriction is made final.
Applicant argue the allege the restriction confounds combination and subcombination as the same. This is not found persuasive. The subcombination (apparatus for airflow) is distinct in that it does not require a second air permeable filter as required by the combination (kit). Nor has applicant stated on the record that it would be obvious. Applicants argue there is no search or examination burden because, applicant believes all the claims are in the same overlapping class. However, this not found persuasive. There is a search and/or examination burden for the patentably distinct species the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries even though the inventions are classified together) (refer MPEP 808.02).  Moreover, in this case the method and apparatus have separate classification as noted in the restriction, thereby employing a search burden. This restriction is made final.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 4, 8, 17 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 8 recites the limitation “the filter holder.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 7 requires “attachment mechanism.” Is this the same attachment mechanism as stated in claim 1 or different? For examination purpose it is considered to be the same. 
Claim(s) 10 requires “attachment mechanism.” Is this the same attachment mechanism as stated in claim 1 or different? For examination purpose it is considered to be the same. 
Claim 10 recites “the attachment mechanism for securing the housing to the enclosure that houses heat generating electronics comprises an attachment mechanism.” This claim does not make sense. How does an attachment mechanism comprise an attachment mechanism?
The term "about 45 degrees" in claim(s) 4 and 17 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what angle deviation is covered by “about.” 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Attachment mechanism in claim(s) 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Latham (US 20070251381 A1).

    PNG
    media_image1.png
    446
    800
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    568
    750
    media_image2.png
    Greyscale

Regarding claim 1, Latham teaches from figures an apparatus, comprising: a housing (20) that permits airflow there-through; an air permeable filter disposed in the housing; wherein the air permeable filter (22, 50) [0018-0024] is angled such that it does not sit in a horizontal plane across the housing (i.e. V-shaped) [0017-0033]. The reference may not disclose using an attachment mechanism (i.e. a hinge or bolt) to attach the housing. However, this type of still is extremely well-known in the art. For example, DE 202006006441 U1 teaches that a filter housing/cover (9) (p. 4) can be attached via a hinge design – to allow for ease and maintenance of the filter. DE 3532169 C2 A1 also teaches using a filter with a hinge design for a similar purpose. US 5573562 A also teaches a housing (1) with a filter can be attached via bolts and screws (fig. 1) for maintenance purposes. It would have been obvious to one of ordinary skill to have to incorporated the teachings of these references for the aforesaid advantages. 
Regarding claim 2, Latham teaches wherein the air permeable filter is shaped such that it does not transit across an opening formed in the housing in a straight line (i.e. V-shaped) [0024].
Regarding claim 3, Latham teaches wherein the air permeable filter includes an angle (angle formed of the V shape filter).
Regarding claim 4, Latham teaches does not teaches wherein the internal angle is about 45 degrees. However, an ordinary skill would recognize that the angle would affect filter flow and surface area. One of ordinary skill would optimize to ensure a balance between desired flow and surface area for particles. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)
Regarding claim 5, Latham teaches wherein the air permeable filter is arc shaped [0024] (filter 50 forms an arc shape using leading edge 54 - fig. 3).
Regarding claim 6, Latham does not teach wherein the air permeable filter is secured within a filter holder. However, again this is well-known. See at least US 5573562 A which teaches a filter holder (3) (C2/55-65, fig. 1) which ensure helps secure and protect the filter. It would have been obvious to one of ordinary skill to have incorporated a well-known component such as a holder for the aforesaid advantages. 
Regarding claim 7, Latham as modified teaches the attachment mechanism for securing the filter holder to the housing.
Regarding claim 8, Latham teaches wherein the attachment mechanism for securing the filter holder to the housing comprises a hinge mechanism that permits one side of the filter holder to release from the housing and another side of the filter holder to be attached to the housing via the hinge mechanism (refer at least DE 3532169 C2 or DE 202006006441 U1 in rejection of claim 1).
Regarding claim 9, Latham teaches wherein the filter holder has a predetermined shape selected from angled and arced (arc shape formed by 55, fig. 3).
Regarding claim 10, Latham as modified teaches wherein the attachment mechanism (i.e. bolts or hinges) for securing the housing to the enclosure that houses heat generating electronics comprises an attachment mechanism (i.e. bolts or hinges) for attaching the housing to a filtered fan that is attached to the enclosure.
Regarding claim 11, Latham teaches wherein the attachment mechanism for securing the housing to the enclosure that houses heat generating electronics comprises an attachment mechanism for attaching the housing directly to the enclosure (via bolts or hinges, refer to rejection of claim 1).
Regarding claim 12, Latham teaches further comprising a blower assembly (28 – exhaust fan) disposed in the housing [0018] (fig. 1).
Regarding claim 16, Latham teaches an apparatus, comprising: a housing (20) that permits airflow there-through; an air permeable filter (22, 50) disposed in the housing; wherein the air permeable filter includes an internal angle (i.e. V shaped). The reference may not disclose using an attachment mechanism (i.e. a hinge or bolt) to attach the housing. However, this type of still is extremely well-known in the art. For example, DE 202006006441 U1 teaches that a filter housing/cover (9) can be attached via a hinge design – to allow for ease and maintenance of the filter. DE 3532169 C2 A1 also teaches using a filter with a hinge design for a similar purpose. US 5573562 A also teaches a housing (1) with a filter can be attached via bolts and screws (fig. 1) for maintenance purposes. It would have been obvious to one of ordinary skill to have to incorporated the teachings of these references for the aforesaid advantages.
Regarding claim 17, Latham does not teaches wherein the internal angle is about 45 degrees. However, an ordinary skill would recognize that the angle would affect filter flow and surface area. One of ordinary skill would optimize to ensure a balance between desired flow and surface area for particles. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)
Regarding claim 18, Latham teaches wherein the internal angle is continuous ([0024] (filter 50 forms a continuous arc shape using leading edge 54 - fig. 3).).
Regarding claim 19, Latham teaches wherein the internal angle is an arc [0024] (filter 50 forms an arc shape using leading edge 54 - fig. 3).
Regarding claim 20, Latham teaches comprising a fan (28) that moves air in one or more directions through the housing [0018] (fig. 1).

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777